             Case 3:16-cr-00440-WHA Document 242 Filed 07/02/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
                                     )
15        Plaintiff,                 ) STIPULATION PURSUANT TO FED. R. CRIM. P.
                                     ) 23(B)(2)(A) REGARDING JURY SIZE.
16     v.                            )
                                     )
17   YEVGENIY ALEXANDROVICH NIKULIN, )
                                     )
18        Defendant.                 )
                                     )
19                                   )

20          1.     Trial in this matter began on March 9, 2020, with the empanelment of 12 jurors and 4
21 alternate jurors. The jurors heard testimony and evidence on March 10 and 11, 2020. The Court and the

22 parties planned to be dark on March 12, 13, and 16, 2020. (ECF 164.)

23          2.     During the planned break, the COVID-19 (Coronavirus Disease) outbreak was declared a
24 pandemic, and a national and state emergency. On March 16, 2020, six Bay Area counties issued strict

25 shelter-in-place orders. (ECF 185.) Following a hearing on March 18, 2020, this Court continued trial to

26 April 13, 2020 based upon the public health emergency. (ECF 191.) The same week, the District

27 promulgated General Order No. 72, modifying procedures in criminal and civil cases.

28          3.     The ongoing public health emergency necessitated further postponements of trial, and

     STIP. RE JURY SIZE
     CR 16-00440 WHA
              Case 3:16-cr-00440-WHA Document 242 Filed 07/02/20 Page 2 of 3




 1 continuances were ordered following hearings on April 9, April 28, and June 2, 2020. (ECF 207, 228,

 2 and 237.) Trial is set to resume on July 6, 2020, at 8:30 a.m. (ECF 236.) A modified version of General

 3 Order 72 remains in effect. The Bay Area counties are slowly reducing restrictions in their respective

 4 shelter-in-place orders.

 5          4.      In response to written questionnaires, several of the jurors have expressed concerns about

 6 resuming their jury service, even with safety precautions in the courtroom, such as social distancing. At

 7 least three jurors have disclosed that they have specific medical conditions that put them at higher risk of

 8 complications should they contract COVID-19. Two additional jurors live with family members who

 9 have such medical conditions.
10          5.      Since April 2020, Defendant has consistently demanded that trial resume as soon as

11 possible with the original jurors.

12          6.      Although twelve-person juries are customary, they are not constitutionally required. In

13 1970, the Supreme Court held that a six-person jury in a criminal trial does not deprive a defendant of

14 the constitutional right to a jury trial. Williams v. Fla., 399 U.S. 78, 92 (1970).

15          7.      Federal Rule of Criminal Procedure 23(b)(2)(A) provides: “At any time before the

16 verdict, the parties may, with the court’s approval, stipulate in writing that the jury may consist of fewer

17 than 12 persons…”

18          8.      WHEREFORE, in order that trial may resume on July 6, 2020, and consistent with

19 Defendant’s constitutional rights, the parties, by and through their respective counsel, hereby stipulate

20 and agree that the jury in this matter may consist of eleven, ten, nine, eight, seven, or six persons after a

21 finding of good cause to excuse each juror. If the Court finds it necessary to excuse any of the current

22 //

23

24

25

26

27

28

     STIP. RE JURY SIZE
     CR 16-00440 WHA                                  2
             Case 3:16-cr-00440-WHA Document 242 Filed 07/02/20 Page 3 of 3




 1 jurors or alternate jurors for good cause, then the parties stipulate and agree to go forward, so long as at

 2 least six jurors remain.

 3          IT IS SO STIPULATED.

 4 DATED: July 2, 2020                                    Respectfully submitted,

 5                                                        DAVID L. ANDERSON
                                                          United States Attorney
 6

 7                                                        /s/
                                                          MICHELLE J. KANE
 8                                                        KATHERINE L. WAWRZYNIAK
                                                          Assistant United States Attorneys
 9
10                                                        /s/
                                                          ADAM GASNER
11                                                        VALERY NECHAY
                                                          Counsel for Defendant Nikulin
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. RE JURY SIZE
     CR 16-00440 WHA                                  3
